This is an action of contract in which the plaintiff seeks to recover for services and expenses he incurred in his efforts to prevent the defendant from selling certain land. The plaintiff appeals from the order of the Appellate Division dis- ■ missing a report from the District Court judge who found for the defendant. *789The Appellate Division was correct in stating that “Ed or a municipality to be bound . . . there must be a contract and not only must there be an underlying authority in the municipality to make the contract, but . . . must be made on its behalf by a duly authorized agent. If any of these elements is missing, there is no liability on the municipality to perform even in quantum meruit.” Lowell v. Massachusetts Bonding & Ins. Co. 313 Mass. 257, 272. The plaintiff admits he was a volunteer. There was no error.
Herbert Lord, pro se.
No argument or brief for the defendant

Order dismissing report affirmed.